--------------------------------------------------------------------------------

Exhibit 10.15

Master Loan and Security Agreement

THIS MASTER LOAN AND SECURITY AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this "Agreement"), dated as of August 24, 2014 Is
between CATERPILLAR FINANCIAL SERVICES CORPORATION (together with its successors
and assigns, if any,"Secured Party") and the debtor identified on the signature
page hereto ("Debtor").

1.

Grant of Security Interest; Description of Collateral.

Debtor grants to Secured Party a security interest in the property described in
the Schedule of Indebtedness and Collateral, now or hereafter executed by Debtor
and accepted by Secured Party (individually, a "Schedule" and collectively, the
"Schedules"), along with all present and future attachments and accessories
thereto and replacements and proceeds thereof, as well as any equipment now
owned or hereafter acquired. inventory, and other property described in and
subject to any and all contracts Debtor has entered outstanding with Secured
Party which secures the performance of the Debtor thereunder, together with all
the cash and non-cash proceeds of the foregoing and Including amounts payable
under any Insurance policy. all hereinafter referred to collectively as
"Collateral." Each Schedule shall be serially numbered. Unless and only to the
extent otherwise expressly provided in a Schedule, no Schedule shall replace any
previous Schedule but shall be supplementary to all previous Schedules.

2.

What Obligations the Collateral Secures.

Each item of Collateral shall secure not only the specific amount which Debtor
promises to pay In each Schedule, but also all other present and future
indebtedness or obligations of Debtor to Secured Party of every kind and nature
whatsoever whether joint or several. direct or indirect, absolute or contingent,
secured or unsecured, 'Or matured or unmatured under this or any other present
or future agreement {collectively, the foregoing is referred to as the
"Indebtedness") until such Indebtedness Is paid in full and otherwise satisfied
by Debtor. Secured Party shall retain their security interest in the
Collateralas security for Debtor's performance under any contract
notwithstanding the payment in full or other complete performance by Debtor.

3.

Promise to Pay; Late Charges and Other Fees.

Debtor promises to pay Secured Party the amounts set forth on each Schedule at
the rate and upon such terms as provided therein. Except as otherwise provided
herein, in the applicable Schedule or by applicable law, the Debtor shall have
no right to prepay the Indebtedness described in any Schedule. Debtor's
obligations under each Schedule (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire term thereof, (ii) shall be
unaffected t>y the loss or destruction of any Collateral. and (Iii) shall not be
subject to any abatement, deferment, reduction, set-off, counterclaim,
recoupment, or defense for any reason whatsoever. Any payment not made when due
shall, at the option of Secured Party, bear late charges thereon calculated at
the rate of 1 }S% per month. Debtor shall be responsible for and pay to Secured
Party a returned check fee, not to exceed the maximum permitted by law, which
fee will be equal to the sum of (i) the actual bank charges Incurred by Secured
Party plus (II) all other actual costs and expenses incurred by Secured Party.
The returned check fee is payable upon demand as Indebtedness secured by the
Collateral under this Agreement. It is the intention of Secured Party to comply
with all applicable usury laws and accordingly,it is agreed that notwithstanding
anything to the contrary contained herein or in any Schedule, in no event shall
any provision hereof or therein require or permit Interest in excess of the
maximum amount permitted by applicable law. If necessary to give effect to these
provisions, Secured Party will, at its option, in accordance with applicable
law. either refund any amount to Debtor in excess of that allowed by applicable
law, or credit such excess amount against the unpaid principal balance under the
applicable Schedule. Unless otherwise provided herein, all amounts received
under a Schedule will be applied, first. to accrued late charges, fees and other
costs and expenses due and owing, second, to accrued interest and, third. to
unpaidprincipal.

4.

Debtor's Warranties and Representations.

Debtor warrants and represents:

(a)

that Debtor shall use the Collateral for business or commercial purposes (other
than agricultural) only and not for personal, family or household purposes;

 



(b)

that except for the security interest granted hereby, the Collateral is free
from and will be kept free from all liens, claims, security interests and
encumbrances:

 

 



(c)

that no financing statement covering the Collateral is on file in favor of
anyone other than Secured Party, but if such other financing

 

statement Is on file, it will be terminated or subordinated;

 



(d)

that Debtor has full authority to enter this agreement and in so doing it is not
violating s charter or by-laws, any law or regulation or agreement with third
parties, and it has taken all such action as may be necessary or appropriate to
make this Agreement binding upon it; and

 

(e)

that Debtor's exact legal name and organizational identification number are as
set forth below at the signature lines and Debtor is, and will remain. validly
existing and in good standing under the laws of the state of its formation (as
specified at the signature fines hereof). Debtor has, and will maintain, its
chief executive office at the location specified below at the signature
lines,and Is, and will remain, duly qualified and licensed in every Jurisdiction
wherever necessary to carry on its business and operations, including the
jurisdiction(s) where the Collateral is or is to be located.

1

--------------------------------------------------------------------------------


5.

Debtor's Agreements.

Debtor agrees:

(a)

that all information supplied and statements made by Debtor In any financial,
credit or accounting statement or application for credit prior to.
contemporaneously with or subsequent to the execution of this Agreement are and
shall be true, correct, valid and genuine and that all financial statements
delivered to Secured Party ere prepared in accordance with generally accepted
accounting principles, and since the date of the most recent financial
statement, there has been no material adverse change In Debtor's financial
condition;

 

 

(b)

to pay promptly all taxes, assessments, license fees land other public or
private charges when levied or assessed against the Collateral of this
Agreement, and this obligation shalt survive the termination of this Agreement:

 

 

(c)

that if a certificate of title be required or permitted by law, Debtor shall
obtain such certificate with respect to the Collateral. showing the security
interest of Secured Party thereon and in any event do everything necessary or
expedient to preserve or perfect the security interest of Secured Party;

 

 

(d)

that Debtor shall maintain all of the Collateralin good operating order and
repair, normal wear and tear excepted, use and maintain the Collateral only in
compliance with manufacturer's recommendations and all applicable or laws, and
not part with possession of any of the Collateral (except to Secured Party or
for maintenance and repair),or remove any the Collateral from the continental
United States;

 

 

(e)

that Secured Party may enter upon Debtor's premises or wherever the
Collateralmay be located at any reasonable tlme to inspect the Collateral and
Debtor's books and records pertaining to the Collateral, and Debtor shall assist
Secured Party in making such inspection;

 

 

(f}

that the security interest granted by Debtor to Secured Party shall continue
effective irrespective of any retaking or redelivery of any Collateral and
irrespective of the payment of the amount described in any Schedule so long as
there are any obligations of any kind, Including obligations under guaranties or
assignments, owed by Debtor to Secured Party;

 

 

(g)

that. regardless of the manner of affixation, the Collateral shall remain
personal property and not become part of the real estate. Debtor agrees to keep
the Collateral at the location set forth in the applicable Schedule, and will
notify Secured Party promptly In writing of any change in the location of the
Collateral. Notwithstanding anything to the contrary in the preceding sentence•.
the Debtor may keep any Collateral consisting of motor vehicles or rolling stock
at any location in the continental United States provided that Secured Party's
security interest in such Collateral is marked on the certificate of title
thereof, end, upon Secured Party's request, Debtor delivers to Secured Party a
written report disclosing the location of such motor vehicles or rolling stock
(including the address of any temporary or permanent garage tor each such motor
vehicles or rolling stock and

 

 

(h)

that Debtor is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, (I) ensuring that no person Who
owns a controlling Interest in or otherwise controls Del1tor is or shall be (Y)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute Executive Order or regulation or (Z) a person designated under Section
1(b), (c) or (d.) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (lij compliance
with all applicable Bank Secrecy Act f'BSA") laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.


6.

Insurance and Risk of Loss.

AU risk of loss, damage to or destruction of the Collateral shall at all times
be on Debtor. Debtor shall maintain comprehensive public liability Insurance in
an amount reasonably acceptable to the Secured Party. Debtor will also maintain
at Debtor's expense insurance against all risks of loss or physical damage to
the Collateral for the full insurable value thereof tor the life of this
Agreement plus breach of warranty insurance and such other Insurance thereon In
amounts and against such risks as Secured Party may specify, and shallpromptly
deliver each policy to Secured Party with a stand11rd long-form mortgagee
endorsement attached thereto showing loss payable to Secured Party; and
providing Secured Party with not less than 30 days written notice of
cancellation; each such policy shall be in form, terms and amount and with
Insurance carriers satisfactory to Secured Party; Secured Party's acceptance of
policies in lesser amounts or risks shall not be a waiver of Debtor's foregoing
obligations. As to Secured Party's interest in such 'Policy, no act or omission
of Debtor or any of its officers, agents, employees or representatives shall
affect the obligations of the insured to pay the full amount of any loss.

Debtor hereby assigns to Secured Party any monies which may become payable under
any such policy of Insurance and Irrevocably constitutes and appoints Secured
Party as Debtor's attorney in fact (a) to hold each original insurance policy,
{b) to make, settle and adjust claims under each policy of insurance, (c) to
make claims for any monies which may become payable under such and other
Insurance on the Collateral Including returned or unearned premiums, and (d) to
endorse Debtor's name on any check, draft or other Instrument received In
payment of claims or returned or unearned premiums under each policy and to
apply the funds to the payment of the Indebtedness; provided, however,Secured
Party is under no obligation to do any, of the foregoing.

Should Debtor fail to furnish such Insurance policies to Secured Party, or to
maintain such policies in full force, or to pay any premium in whole or In part
relating thereto, then Secured Party, without waiving or releasing any default
or obligation by Debtor, may (but shall be under no obligation to) obtain and
maintain insurance and pay the premium therefor On behalf of Debtor and Include
the premium ln the Indebtedness under this Agreement. The full amount of any
such premium paid by Secured Party shall be payable by Debtor upon demand, and
failure to pay same shall constitute an event of default under this Agreement

2

--------------------------------------------------------------------------------


7.

Events of Default; Acceleration.

The following are events of default under this Agreement and any such default
shall also be deemed a-default under all other contracts Debtor may have with
Secured Party which will allow Secured Party to take such action under this
Paragraph and under Paragraph 8 as it deems necessary:

{e)

any of the Indebtedness is not paid promptly when due ;

    (b)

Debtor breaches any warranty or provision hereof,or of any note or of any other
Instrument or agreement delivered by Debtor to Secured Party In connection with
this or any other transaction;

    (C)

Debtor dies, becomes insolvent or ceases to do business as a going concern;

    (d)

Debtor has provided Secured Party with misleading information regarding
itsfinancialcondition;

    {e)

any of the Collateral is lost or destroyed and such Collateral is not Insured,
with Secured Party's Interest properly noted in the applicable insurance
policies,as further describedIn Paragraph 6 hereof;

    (f)

a complaint in bankruptcy or for arrangement or reorganization or for relief
under any insolvency law is filed by or against Debtor or Debtor admits its
inability to pay its debts as they mature:

    (g)

property of Debtor is attached or a receiver Is appointed for Debtor;

    (h)

whenever Secured Party in good faith believes the prospect of payment or
performance is impaired or in good faith believes the Collateral is insecure;

    (i)

any guarantor, surety or endorser for Debtor dies or defaults in any obligation
or liability to Secured Party or any guaranty obtained In connection with this
transaction is terminated or breached; or

    0>

there Is a dissolution, termination of existence, merger, consolidation or
change in controlling ownership or Debtor or any guarantor.

If Debtor shall be in default hereunder, the Indebtedness shall,if Secured Party
shall so elect, become immediately due and payable. After acceleration:

(I) the unpaid principalbalance of the Indebtedness describedin any Schedule in
which interest has been precomputed shall beat Interest at the rate of 18% per
annum (of, if less, the maximum rate permitted by law) until paid infull;and    
(ii} the unpaid principal balance of the Indebtedness described in any Schedule
in which interest has not been precomputed shall bear Interest at the same rate
as before acceleration until paid in full.


8.

Secured Party's Remedies After Default; Consent to E n t e r Premises.

Upon Debtor's default and at any time thereafter, Secured Party shall have all
the rights and remedies of a secured party under the Uniform Commercial Code and
any other applicable laws, including any rights accorded to Secured Party under
any outstanding contract with Debtor whether or not such rights and remedies are
specifically set forth in such contract as well as the right to any deficiency
remaining after disposition of the Collateral for which Debtor hereby agrees to
remain fully liable. Debtor agrees that Secured Party, by itself or its agent,
may without notice to any person and without judicial process of any kind, enter
into any premises or upon any land owned, leased or otherwise under the real or
apparent control of Debtor or any agent of Debtor where the Collateral may be or
where Secured Party believes the Collateral may be, and disassemble, render
unusable and/or repossess all or any Item of the Collateral, disconnecting and
separating all Collateral from many other property and using all force
necessary. Debtor expressly waives all further rights to the Collateral after
default and all claims for Injuries suffered through or loss caused by such
entering and/or repossession. Secured Party may require Debtor to assemble the
Collateral and return it to Secured Party at a place to be designatedby Secured
Party that Is reasonably convenient to both parties.

Secured Party may sell or lease the Collateral at a time and location of its
choosing provided that the Secured Party acts in good faith and in a
commerclally reasonable manner. Secured Party will give Debtor reasonable notice
of the time and place of any public sale of the Collateral or of the lime after
which any private sale or any other Intended disposition of the Collateralis to
be made. Unless otherwise provided by law, the requirement of reasonable notice
shall be met If such notice Is mailed, postage prepaid, to the address of Debtor
shown herein at least ten days before the time of the sale or disposition.
Expenses of retaking, holding, preparing for sale, selling and the like shall
include reasonable attorneys' fees (at least 15% of the outstanding principal
balance if not prohibited by law) and other legalexpenses. Debtor understands
that Secured Party's rights are cumulative and not alternative. Secured Party
shall have the right to any proceeds of sale, lease or other disposition of the
Collateral. if any. and shall have the right to apply same in the following
order of priorities: (i) to pay all of Secured Party's costs, charges and
expenses incurred in enforcing its lights under this Agreement or in taking,
removing, holding, repairing, refurbishing, selling, leasing or otherwise
disposing of the Collateral; then, (il) to pay any and all late fees, other such
charges due hereunder, any and all Interest due hereunder and any amounts owing
pursuant to any indemnity claims;then (iii) to pay all principal due hereunder;
then (iv) to pay ell other amounts due and owing to Secured Party under any
other instruments, agreements, notes or other documents executed or delivered in
connection with this Agreement or any Schedule; then (v) any surplus shall be
refunded to Debtor. Debtor shall pay any deficiency In (1), (II), (iii) and (iv)
immediately upondemand.

Secured Party may in its sole discretion waive a default, 'or cure, at Debtor's
expense.a default. Any such waiver in a particular instance or of a particular
default shall not be a waiver of other defaults or the same kind of default at
another time.

3

--------------------------------------------------------------------------------


9.

Further Assurances.

     (a) Debtor shall, upon request of Secured Party, furnish to Secured Party
such further information, execute and deliver to Secured Party such documents
and instruments (Including, without limitation, Uniform Commercial Code
financing statements) and shall do such other acts and things as SecuredParty
may at any time reasonably request relating to the perfection or protection of
the security Interest created by1his Agreement or for the purpose of carrying
out the intent of this Agreement. Without limiting the foregoing, Debtor shall
cooperate and do all acts deemed necessary or advisable by Secured Party to
continue in Secured Party a perfected first security interest in the
Collateral,and shall obtain and furnish to Secured Party any subordinations,
releases, landlord waivers, lessor waivers, mortgagee waivers, or control
agreements, and similar documents as may be from time to time requested by, and
In form and substance satisfactory to Secured Party.

     (b) Debtor authorizes Secured Party to file a financing statement and
amendments thereto describing the Collateral and c o n t a i n i n g any other
information required by the applicable Uniform Commercial Code. Debtor
Irrevocably grants to Secured Party the power to sign Debtor"s name and
generally to act on behalf of Debtor to execute and file applications for title,
transfers of title, financing statements, notices of lien and other documents
pertaining to any or all of the Collateral; this power is coupled with Secured
Party's interest in the Collateral. Debtor shall, if any certificate of title be
required or permitted by law for any of the Collateral, obtain and promptly
deliver to Secured Party such certificate showing the lien of this Agreement
with respect to the Collateral. Debtor ratifies its prior authorization for
Secured Party to file financing statements and amendments 'thereto describing
the Collateral and containing any other Information required by the Uniform
CommercialCode if filed prior to the date hereof.

     (c) Debtor shall indemnify and save on a net after-tax basis Secured Party
and its affiliates and an of Secured Party's and such affiliates' respective
directors, shareholders, officers, employees, agents, predecessors,
attorneys-in-fact, lawyers, successors and assigns (each an "lndemnllee'1,
harmless from and against all claims. costs, expenses (including legal
fees),demands, suits,damages and liabilities of any kind and nature whatsoever,
including without limitation personal injury, death and property damage claims
arising in tort or otherwise, under any legaltheory including but not limited to
strict liability (including claims involving or alleging environmental damage,
criminal acts, hijacking, acts of terrorism or similar acts, product liability
or strict or absolute liability in tort, latent and other defects (whether or
not discoverable), or for patent, trademark ( or copyright infringement
collectively, "Ciaims'1. that may be Imposed on, Incurred by or asserted against
any Indemnitee whether or not such Indemnitee shall also be indemnified as to
any such Claim by any other person in any way relating to, arising out o f o r
In connection with (i) this Agreement and the Schedules and related documents,
including, without l i m i tation, the execution. delivery, breach (including
any Event of Default), enforcement, performance or administration thereof and
(ii) the Collateral, including, without limitation, the perfection, maintenance,
protection or realization upon the Collateral or any other security for the
Indebtedness. and the manufacture, inspection, construction, purchase,
acceptance, rejection, ownership, management, pooling, interchange, chartering,
titling or re-titling, delivery, lease, sublease, possession. use, operation,
maintenance, condition, registration or re-registration, sale, removal,
repossession, storage or other disposition of the Collateralor any part thereof
or any accident In Connection therewith. Notwithstanding the foregoing, Debtor
shall not be required to indemnify an Indemnitee for any Claim caused solely and
directly by the gross negligence or willful mlsconduct of such Indemnitee.

10. Assignment. This Agreement, any Schedule and any other agreement, Instrument
or document executed In connection therewith may be assigned, In whole or in
part. by Secured Party without notice to Debtor, and Debtor hereby waives and
agrees not to assert against any such assignee, or assignee's assigns, any
defense, set-off, recoupment, claim or counterclaim Which Debtor has or rnay at
any time have against Secured Party for any reason whatsoever, Debtor agrees
that If Debtor receives written notice of an assignment from Secured Party,
Debtor will pay all amounts payable in connection with the Schedule that ls the
subject of such assignment (including any other agreement, instrument or
document executed in connection therewith) to such assignee or as Instructed by
Secured Party. Debtor also agrees to confirm in writing receipt of the notice of
assignment as may be requested by Secured Party or assignee. Debtor shall not
sell, assign, pledge or otherwise transfer or in any way dispose of any of its
rights or obligations owing hereunder or under any Schedule, or enter into any
lease or rental of the Collateral, without Secured Party's prior written
consent. Any purported sale, assignment,pledge, other transfer, disposal, rental
or lease by Debtor made without Secured Party's prior written consent shallbe
null and void and shall be an event or default hereunder.

11.

Reports.

     (a) Debtor shall notify Secured Party (i) at least thirty (30) days' prior
to any change in the name of Debtor, (ii) at least sixty (60) days' prior to any
change In the state of its incorporation, organization or registration, (iii) at
least thirty (30) days'prior to any relocation of its chief executive offices,
(iv) at least thirty (30) days• prior to any permanent or indefinite relocation
of any of the Collateral from the location(s) specified In its applicable
Schedule, (v) Immediately upon any of the Collateral being lost. stolen,
missing, destroyed, materially damaged or worn out, or (vi) immediately upon
Debtor becoming aware of any lien, claim or encumbrance attaching to or being
made against any of the Collateral

4

--------------------------------------------------------------------------------


11.

Reports (continued)

     (b) Debtor will deliver to Secured Party Debtors complete financial
statements, certified by a recognized firm of certified public accountants,
within ninety (90) days of the close of each fiscal year of Debtor. If Secured
Party requests, Debtor Will deliver to Secured Party copies of Debtors quarterly
financial reports certified by Debtor's chief financial officer, within ninety
(90) days after the close of each of Debtor's fiscal quarters. Debtor will
deliver to Secured Party copies of all Forms 10-K and 10-Q,if any, within 30
days after the dates on which they are filed with the Securities and Exchange
Commission.

12. Notices. All notices to be given In connection with this Agreement shall be
In writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and may be delivered or furnished by
electronic communication (Including e mail and Internet or Intranet websltes) to
an address designated by the recipient for receipt of such notices and shall ,be
deemed given (I) on the date of receipt if delivered in hand, by electronic
communication or by facsimile transmission, (IQ on the next business day after
being sent by express mall, and (Iii} on the fourth business day after being
sent by regular, registered or certified mail. As used herein, the term
"business day'' shall mean and Include any day other than Saturdays, Sundays, or
other days on which commercial banks In Florida are required or authorized to be
closed.

13.

Miscellaneous,

This Agreement shall continue in fullforce and effect untilall of the
Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. The surrender, upon payment or otherwise, of any Schedule or any of
the other agreements, instruments or documents evidencing any of the
Indebtedness shall not affect the right of Secured Party to retain the
Collateral for such other Indebtedness as may then exist or as it may be
reasonably contemplated will exist ln the future. This Agreement shall
automatically be reinstated if Secured Party is ever required to return or
restore the payment of all or any portion of the Indebtedness (all as though
such payment had never been made).

No modification or change In this Agreement. The Schedules or any related
Instrument, agreement, note or other document shall bind Secured Party unless in
writing signed by Secured Party. No oral agreement shallbe binding.

Debtor waives all exemptions, Secured Party may correct patent errors herein and
fill in such blanks as serial numbers, date or first payment, and the like. Any
provisions hereof contrary to, prohibited by or invalid under applicable laws or
regulations shall be inapplicable and deemed omitted here from,but shall not
invalidate the remaining provisions hereof.

This Agreement. each Schedule and each transaction arising therefrom shall be
governed by and construed in accordance with the laws of the State of Tennessee.
Any proceedings concerning this Agreement shall be brought In any court, state
or federal ,sitting in Davidson County, Tennessee. Debtor and Secured Party each
hereby waive any right to a trial by jury In any action or proceeding with
respect to, in connection with, or arising out of this Agreement, or any note or
document delivered pursuant to this Agreement.

Debtor acknowledges receipt of a true copy and waives acceptance hereof.

If Debtor is a corporation, this Agreement is executed pursuant to authority of
its Board of Directors. Except where the context otherwise required,"Debtor' and
"Secured Party" include the heirs, executors or administrators. successors or
assigns of those parties: nothing herein shall authorize Debtor to assign this
Agreement or Its rights In and to the Collateral. If more than one Debtor
executes this Agreement, their obligations under this Agreement s hall be joint
and several.

This Agreement is not an agreement or commitment by Secured Party to Debtor to
enter into any Schedules, or if Secured Party does enter into one or more
Schedules, to enter into any additional Schedules. This Agreement and each
Schedule shall become effective only upon Secured Party's execution thereof.

This Agreement and any amendments, waivers, consents or 11upplements hereto in
connection herewith may be executed In any number or counterparts and by
different parties h9reto In separate counterparts, all of which taken together
shall constitute one and the same instrument.; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to th9 same document. Delivery of an
executed signature page of this Agreement or any delivery contemplated hereby by
facsimile or electronic transmission shallbe as effective as delivery of a
manually executed counterpart thereof.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAl. AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

5

--------------------------------------------------------------------------------


14.

Special Provision.



Debtor: Secured Party:     Troy Mine Inc.     CATERPILLAR FINANCIAL SERVICES
CORPORATION By:   Title: By: ________________________ Highway 56 South Mine Road
    Tttle: _______________________ Troy, MT 59935     2120 WestEnd Ave.      
Nashville, TN 37203

6

--------------------------------------------------------------------------------


[form10kx74x1.jpg]

Caterpillar Financial Services Corporation
2120 West End Ave.
Nashville, TN 37203 Gentlemen:

You are irrevocably instructed to disburse the proceeds of your loan to us,
evidenced by our Security Agreement of even date.as follows:

PAYEES NAMES AND ADDRESSES   AMOUNT           Troy Mine, Inc. $ 4,643,259.28    
      Caterpillar Financial Services Corporation (Payoff of K# 001 0620025--000)
$ 264,800.16           Caterpillar Financial Services Corporation (Payoff of K#
001 0618325-000) $ 91,940,56  


    TOTAL PROCEEDS $5,000,000.00 Very Truly Yours,                       Troy
Mine luc.               By:Ken Eickerman Title: CFO        

7


--------------------------------------------------------------------------------

Debtor promises to pay Secured Party the total sum $5.413.776.60 which
represents principal and interest precomputed over the term hereof, payable ___
Payment shall be made at the address of Secured Party shown on the Master
Security Agreement or such other place as Secured Party may designate from time
to time,

See Special Provisions instructions below:

A prepayment premium will be assessed if this loan is paid in full or in part
prior to maturity as stated below:

  First Contract Year- 2% prepayment fee   Second Contract Year- 1% prepayment
fee   Last Six Months- Oo/o prepayment fee

Secured Party:

[form10kx75x1.jpg]


8

--------------------------------------------------------------------------------

Schedule No.__________
Schedule of Indebtedness and Collateral

To Master Security Agreement dated August 20, 2014,between the undersigned
Secured Party and Debtor.

This Schedule of Indebtedness and Collateral incorporates the terms and
conditions of the above--referenced Master Security Agreement.

This is Originally Executed Copy No. 1of 1 originally executed copies. Only
transfer of possession by Secured Party Originally Executed Copy No. 1 shall be
effective for purposes of perfecting an interest in this Schedule by possession.

The equipment listed on this Schedule will be located at:

Highway 56 South Mine Road, Troy, MT 59935 Address

Debtor grants to Secured Party a security Interest in the property described
below, along with all present and future attachments and accessories thereto and
replacements and proceeds thereof, including amounts payable under any insurance
policy, all hereinafter referred to collectively as "Collateral."

Collateral Description

(See Schedule A)

9

--------------------------------------------------------------------------------

Schedule A

To Schedule No. to Master Security Agreement, dated August 20, 2014 between
Caterpillar Financial Services Corporation, as Secured Party, and, TROY MINE
INC., as Debtor.

One (1)2007 Tamrock Ranger BOO Bench Drill,SN:107T1358·1
One (1) 2006 Tamrock Sandvik Axara 7-240C Jumbo Drill,SN: 10609683·1
One (1) 2005 Atlas Copco Rocket Boomer 282 Jumbo, SN: AV005A159
One (1) 1980 Tamrock Maxlmatic Roofbolter,SN: J-31
One (1) 2006 Tamrock Robolt 7 Roofbolter,SN: 107811256·1
One (1) 2010 Cat 928Hz WheelLoader, SN: CXK00806
One (1) 2008 Cat 9380 IIWheelLoader,SN:RTB02402
One (1) 2005 Cat 980011 WheelLoader, SN: AWH02209
One (1) 2003 Cat 9800 Loader,SN: AXG00629
One (1)2009 Cat980 H loader,SN: JMS05163
One (1) 2011Cat 980 K Loader, SN: W7K00661
One (1)2004 Atlas Copco MT5010 Haul Truck, SN: AV005X018
One (1}2012 Cat AD55B HaulTruck, SN: JNW00255
One (1} 1986 Wagner MT-436·30 Water Truck, SN: DB030P269
One (1)2007 Cat Elphonstone Haul Truck AD55,SN: DNW00589
One (1)2009 Cat Haul Truck AD55B, SN: JNW00116
One (1) 1975 Cat 07G Tractor,SN: 92V00144
One (1)2011 Case TR270 Skid Steer (Tracked),SN: NBM438736
One (1)1995 Cat 143H VHP Motor Grader,SN: 1AL0051
One (1)1998 Silver Wheels Mod.25441HC Spray Truck, VIN:1HTGBADR2WH52790
One (1)2008 Oldenburg Service Truck CXM200,SN: 201667
One (1)2008 Oldenburg CXM300 UG Truck,SN: 08·T1
One (1)Getman BOODJC Powder Truck, SN: J·30
One (1)Getman B·500 Shotcrete Truck, SN:5071
One (1) 1985 Ford F700 Lube Truck,VIN: 1FDXK74NIFVA32163
One (1}2004 Cat TH460B Telehandler, SN: SLF01014
One (1) 2005 Terex TH844C Telehandler,SN: THOBOSB-6857
One (1)1998 Frelghtllner FL70 2000 Gallon Water Truck, VIN: 1FUWHJAASWH970896
One (1) 2008 Sandvik DE130 Core Drill, SN: 783
One (1)2011 Sandvik DE140 Core Drill, SN: 1609
One (1)2011Ford F350XLT,VIN: 1FT8W3BT6BEC16239
One (1)2012 Ford F250XLT,VIN: 1FT7W2BT4CE12255
One (1)201Z Ford F350XL, VIN: 1FT8W3BT1CEA21909
One (1}2012 Ford F350XL, VIN: 1FT8W3BT3CEA40235
One (1)1980 Getman A-84 Lube Truck,SN: 4938
One (1)1984 Getman BSOO Electrician Truck,SN: 4996
One (1) 1981Getman A64 Flatbed Boom Truck, SN: 5078
One (1) 1980 Symons 7' Shorthead Cone Crusher,SN: 7905
One (1) 1980 Symons 7' Shorthead Cone Crusher, SN: 7904
One (1) 1980 Symons 7' Shorthead Cone Crusher, SN: 7903
One (1)1980 KVS 151/2' x 18 1/2' Ball Mill,SN: 1234-P-80
One (1)1980 KVS 151/2' x 18 1/2' Ball Mill, SN:1235-P-80
One (1) 1980 KVS 10' x 12' Regrind Ball Mill, SN: 1219-P-80
One (1) 2014 Fastway BPL4 Portable Batch Plant,SN: 8·1013537-4

[form10kx77x1.jpg]


10

--------------------------------------------------------------------------------